Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Spier on 2/2/2021.
The application has been amended as follows: 

This examiner amendment further amends the claims filed 1/21/22.
Replace Claims 1,2,3,7,8,9,10,15,19 with the versions that follow:

1. (Currently Amended) A method, comprising:
determining, by a processor coupled to a memory, actuation of a power to the box system of a vehicle;
determining, by the processor, usage parameters of the power to the box system of the vehicle during a period of use extending from the actuation to a terminating event;
generating, by the processor, a message that includes information indicative of the usage parameters; and
transmitting, by the processor, the message to a receiving party,
wherein the message comprises an invoice that comprises invoiced amounts for the usage parameters, wherein the invoice amounts are determined by multiplying a power usage by an energy cost factor, and wherein the energy cost factor is determined during charging of the vehicle.


2. (Currently Amended) The method according to claim 1, further comprising identifying, by the processor, location information of the vehicle and including the location information in the message.

3. (Currently Amended) The method according to claim 1, further comprising determining, by the processor, a first selection of a recording feature that activates recording of the usage parameters during the period and a second selection of the recording feature to terminate recording of the usage parameters.


7. (Currently Amended) The method according to claim 1, further comprising:
providing, by the processor, an invoice template through a human machine interface of the vehicle;
receiving, by the processor, invoiced items using the invoice template; and
populating, by the processor, the invoice with the invoiced items and the invoiced amounts.

8. (Currently Amended) The method according to claim 1, further comprising applying, by the processor, power constraint parameters to regulate the power to the box system.

9. (Currently Amended) The method according to claim 8, further comprising automatically deactivating, by the processor, the power to the box system when the power constraint parameters have been exceeded.

10. (Currently Amended) The method according to claim 9, further comprising receiving, by the processor, an override command that reactivates the power to the box system after the automatic deactivation of the power to the box system.


15. (Currently Amended) A system, comprising:
a human machine interface of a vehicle;
a power to the box system of the vehicle; and
a controller comprising a processor and a memory, the processor executing instructions stored in the memory to:
determine actuation of the power to the box system of a vehicle;
determine usage parameters of the power to the box system of the vehicle during a period of use extending from the actuation to a terminating event;
generate a message that includes information indicative of the usage parameters; and
transmit the message to a receiving party,
wherein the message comprises an invoice that comprises invoiced amounts for the usage parameters, wherein the invoice amounts are determined by multiplying a power usage by an energy cost factor, and wherein the energy cost factor is determined during charging of the vehicle.


19. (Currently Amended) The system according to claim 15, wherein the processor is configured to:
provide an invoice template through a human machine interface of the vehicle;
receive invoiced items using the invoice template; and
populate the invoice with the invoiced items and the invoiced amounts.







Allowable Subject Matter
Claims 1-4,7-10, 15-17,19,20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
“wherein the message comprises an invoice that comprises invoiced amounts for the usage parameters, wherein the invoice amounts are determined by multiplying a power usage by an energy cost factor, and wherein the energy cost factor is determined during charging of the vehicle.”

Matsunaga discloses that an electric vehicle may sell power to the grid from its battery.
Garner discloses that an invoice may be generated for charges from using a renewable energy system.
Oshima discloses a system for paying for power provided by portable generators.

However the art does not disclose that the invoice amount generated for using an electric vehicle’s battery as a power source is determined by the energy cost factor during charging of the vehicle.  

Further the examiner notes that the claimed steps performed by a computer/controller and the interaction between the computer/controller and the power to the box system of a vehicle appears to be an unconventional improvement to the vehicle’s charging technology.  Accordingly, in the examiner’s opinion it is not a patent ineligible abstract idea.  


The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687